FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 16, 2021

                                  No. 04-20-00311-CV

                                 Margaret Fay GUIDRY,
                                       Appellant

                                           v.

                              Edward James GUIDRY, Jr.,
                                       Appellee

                   From the 452nd District Court, Menard County, Texas
                                Trial Court No. 2018-05589
                              James L. Rex, Judge Presiding


                                     ORDER
      The Appellant's Motion to Clarify Denial of Motion to Stay Judgment is herby DENIED.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court